Citation Nr: 1242174	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in August 2012.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system reveals updated VA treatment records that are pertinent to the present appeal.
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his testimony at the August 2012 hearing before the Board, the Veteran asserted that his hearing loss had worsened since the time of his December 2011 VA examination and would continue to get worse with the passage of time. 

Generally, where an increase in severity since the last examination is alleged, a new VA examination is warranted. See VAOPGCPREC 11-95.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

However, the Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

The Veteran also testified that he was issued new hearing aids in early 2012.  He contends that this supports his claim that his hearing loss has worsened.  

Therefore, based on the above considerations, a new VA examination as to the severity of the service-connected bilateral hearing loss disability and its functional effects on his ordinary activities of daily life is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (2012).

Any outstanding VA treatment referable to the service-connected hearing loss also should be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to determine whether he has received any VA or non-VA medical treatment for the service-connected bilateral hearing loss since August 2012.  The RO should provide the Veteran with the necessary authorizations for the release of copies of any identified non-VA treatment records and associate them with the claims folder.  Copies of any outstanding VA treatment records also should be obtained and associated with the claims folder.  

2.  After the passage of a reasonable amount of time, the RO should have the Veteran scheduled for another VA examination to determine the current severity of the service-connected hearing loss disability.   The claims folder, and a copy of this remand, should be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner should conduct an appropriate interviews and complete audiometric testing to evaluate the service-connected disability.  

The examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate in his daily life.  

3.  Thereafter, the RO should review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4.  After completing all indicated development, the RO readjudicate the claim for increase in light of all the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


